Citation Nr: 0803304	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-26 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel

INTRODUCTION

The veteran served in the United States Navy from July 1988 
until February 1990, when she was honorably discharged.  

Procedural history

The veteran was service connected for a right knee 
disability, evaluated as 
10 percent disabling, in a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

The veteran filed a claim for an increased disability rating 
in March 2003.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a June 2003 RO decision 
that continued the veteran's 10 percent disability rating.  
The veteran filed her notice of disagreement (NOD) in August 
2003.  The veteran perfected her appeal by filing a 
substantive appeal (VA Form 9) in June 2004.  

During a February 2, 2005 videoconference hearing at the 
Indianapolis, Indiana RO, the veteran presented testimony 
before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

On August 26, 2005, the Board remanded this case so that 
additional evidentiary development could be accomplished, 
namely scheduling a VA examination. 
The veteran reported for September 29, 2005 and March 18, 
2006 VA examinations, but failed without explanation to 
report for a March 26, 2007 VA examination during which 
follow-up X-rays were to be taken.  In August 2007 the VA 
Appeals Management Center (AMC) issued a Supplemental 
Statement of the Case (SSOC) which again denied the  claim, 
at least in part because of her failure to report for VA 
examination.  

The case is once again before the Board.



FINDING OF FACT

The veteran failed to report for a March 26, 2007 VA 
examination concerning her claim for an increased rating for 
a right knee disability.   


CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
for the veteran's right knee disability is denied based on 
her failure to report for a scheduled VA examination. 38 
C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for her 
service-connected right knee disability, which is currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

Stegall concerns

As noted above, in August 2005, the Board remanded this claim 
for a VA examination.  In September 2005 and March 2006, the 
veteran underwent VA examinations.  However, as will be 
explained in greater detail below she was scheduled for a 
follow-up examination in March 2007, for which the veteran 
failed to report without good cause.  

The Board's remand also instructed the agency of original 
jurisdiction to readjudicate the veteran's claim.  This was 
done via the August 2007 SSOC.

The Board finds that the agency of original jurisdiction has 
complied with the directives of the August 2005 remand to the 
extent practicable.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of her increased rating claim in July 2004 and 
March 2007 VCAA notice letters.  That letter specifically 
indicated that "to establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2004 letter.  The veteran was advised in that letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, including service records, records from the 
Social Security Administration and VA treatment records.  
With respect to private treatment records, the letter 
indicated VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran to complete this release so that VA could obtain 
these records on his behalf.  

The letter further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis in original].  The veteran was also 
advised in the July 2004 letter that the VA would provide a 
medical examination, if such was necessary to decide her 
claim.

Finally, the Board notes that the letter requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in the March 2007 VCAA notice letter.  

The March 2007 VCAA notice letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  

With respect to effective date, the March 2007 VCAA notice 
letter instructed the veteran that two factors were relevant 
in determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule." 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  
In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In any event, as explained below this claim is being denied 
by operation of law.  
Under such circumstances, no VCAA notice is necessary.  See 
Valiao v. Principi, 17 Vet. App.229, 232 (2003); Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein. 
[the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter]. See also VAOPGCPREC 5-2004 (June 
23, 2004) [VA is not required to meet the VCAA duties to 
notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA and private 
treatment of the veteran as well as VA examination reports.  
As is explained elsewhere in this decision, the veteran 
failed to report for VA x-ray studies which were necessary to 
adjudicate her claim.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim in the 
form of a videoconference hearing in February 2005. 

The Board will therefore proceed to a decision.

Pertinent  law and regulations

The consequences of failing to report for a VA examination 
are outlined in            38 C.F.R. § 3.655.  This section 
provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms "examination" and "re-examination" include 
periods of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a            re-opened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Analysis

The veteran failed to report for a March 26, 2007 VA 
examination, which was scheduled to determine the nature and 
severity of her service-connected right knee disability.  The 
veteran or her representative have not provided any 
explanation for this failure to report.  

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased disability rating, 
the claim shall be denied.  See 38 C.F.R. § 3.655.  Section 
3.655, however, is only effective where (1) entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination, 
and (2) a claimant, without good cause, fails to report for 
such examination, or re-examination.  38 C.F.R. § 3.655(a) 
(2006).

With respect to (1), the necessity of examination, it is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.   See 38 C.F.R. §§ 3.159, 3.326 (2006); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) [holding 
that VA has discretion to decide when additional development 
is necessary].  In this case, VA has determined that the 
record in this case is incomplete.  In particular, the 
Board's August 26, 2005 remand noted that x-rays of the 
veteran's knees were crucial to determining whether an 
increased rating was warranted, and that x-ray reports s in 
the claims folder were inconsistent and stale.  The Board's 
remand instructions specifically called for x-rays to be 
done.  See the Board's remand, pages 4-5.   

As provided in 38 C.F.R. § 3.159(c)(4) (2006), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled 
are required to report for the examination."          38 
C.F.R. § 3.326(a) (2006) (emphasis added); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [holding that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence"].  Thus, the regulations clearly indicate it is 
the duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.

VA has attempted to complete the record for adjudication 
purposes by obtaining additional medical evidence in the form 
of X-rays, which were scheduled to be performed on March 26, 
2007.  The AMC requested "please schedule the veteran for X-
rays of the right knee as soon as possible and render an 
addendum report."  See March 14, 2007 AMC letter.  The 
veteran failed without explanation to report for the required 
examination.   

In short, as explained it its previous remand, the Board 
believed (and still believes) that the evidence of record is 
insufficient for increased disability rating purposes.  The 
Board concludes that entitlement to an increased disability 
rating for the veteran's service-connected right knee 
disability cannot be established or confirmed without 
additional X-ray evidence.  See, in particular, VAOPGCPREC 
23-97, which was cited by the Board in its remand, as well as 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moving to (2), failure to report without good cause, it is 
clear that VA has done its part to develop the evidence with 
respect to the veteran's increased rating claim.  Any failure 
to develop the claim rests with the veteran herself.  It is 
the responsibility of veterans to cooperate with VA. See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

The veteran has not been heard from since before the March 
2007 examination.  She has not explained why she did not 
report fro the examination, nor has she requested that the 
examination be rescheduled.  Because the veteran or her 
representative have not provided any reason for the failure 
to report, the Board finds that "good cause" sufficient to 
avoid a denial of the claim under 38 C.F.R. § 3.655 cannot be 
established.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein. In 
this case, any due process concerns have been satisfied.  The 
August 2007 SSOC which was provided to the veteran and her 
representative specifically quoted 38 C.F.R. § 3.655.  See 
the August 24, 2007 SSOC, page 11.  
It is clear that the veteran was placed on notice as to the 
consequences of her failure to report for the VA examination 
in March 2007.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

There is no indication that the veteran has changed 
addresses.  To the extent that the veteran may have a changed 
addresses but did not inform VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If she does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find [her]."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In short, for the reasons and bases expressed above, the 
Board finds that the veteran's claim for an increased rating 
for her service-connected right knee disability must be 
denied per 38 C.F.R. § 3.655.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to an increased rating for service-connected 
residuals of a right knee injury, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


